DETAILED ACTION

In response to Amendments/Arguments filed 5/31/2022.  Claims 1, 3, 6-14, 16, and 19-20 are pending.  Claim 20 is withdrawn.  Claims 1, 3, 6-14, 16, and 19 are examined thusly.  Claims 1 and 14 were amended.  Claims 2, 15, and 18 were cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 235 as described in para. 0039-0044 is not shown in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byker et al. (US 20150202846) in view of Hwang et al. (US 9686859) with evidence from Kim et al. (Encyclopedia of Tribology, pp. 1994-2007).
Byker discloses conductive coatings on PVB and glass laminates thereof.  Concerning claims 1, 7, and 14, Byker discloses the conductive coating is a silver layer that is patterned directly onto a PVB layer by a lithographic process, wherein the PVB layer forms an overlayer, wherein this structure is disposed between two glass substrates (FIGS. 3 and 4; para. 0008-0136).  Examiner notes that patterning the silver layer would intrinsically result in discontinuous portions (para. 0098).  As evidenced by Kim, a lithographic process results in a discontinuity passing through the entirety of a layer and therefore, the feature as claimed is intrinsic to the disclosure of Byker (Kim; FIG. 1, p. 1995).  Specifically, the discontinuity would be through the entirety of the silver layer.

    PNG
    media_image1.png
    370
    486
    media_image1.png
    Greyscale


Furthermore, when looking at Figures 3 and 4, the PVB layer is on top of the silver layer when disposed between the glass substrates.  However, Byker is silent to the thickness of the silver layer, gap length, and if the patterning is irregular and whether the patterning results in a discontinuity is the entire width of the film.  Regarding claim 9, the PVB has a thickness of 100 microns (para. 0137).  
Regarding claims 10 and 11, the PVB layer has a microtexture, resulting in a surface roughness between 0 to 10 microns (para. 0122).   While it is noted that Byker does not explicitly recite that both surfaces of the PVB layer has a microtexture, Byker discloses that texturing allows for breaking up specular visible reflection and also for de-airing the interlayer to form a seal with the glass (para. 0121-0122).  As such, it would have been obvious to one of ordinary skill in the art to provide surface texturing on both sides of the PVB.  Concerning claim 12, since the PVB layer is 100 microns, the total thickness would be above 0.03 mm (or 30 microns).  The resulting structure has a sheet resistance of 0.01 to 1000 ohm/sq, which would meet the sheet resistance as claimed in claims 1 and 13-14 (para. 0062).  However, Byker is silent to the thickness of the silver layer, gap length, and if the patterning is irregular or regular.
Hwang discloses a conductive layer can be regular or irregular, wherein the line width is from 0.01 to 10 microns (cols. 3-8).  The line pitch is 250 microns, wherein the line pitch is the width between lines (col. 4, lines 7-10).  Furthermore, the thickness of the conductive layer is from 0.01 to 10 microns (col. 5, lines 24-31).  As shown in Figure 3, when looking at the film in plan view, the broken line which forms the irregular discontinuities is the entire width (FIG. 3; col. 7, lines 27-54). The resulting conductive pattern structure allows for reducing moiré and diffraction phenomena (cols. 2-3, starting at line 65 in col. 2).  As such, it would have been obvious to one of ordinary skill in the art to pattern the silver layer of Byker at the dimensions as claimed, in order to reduce moiré and diffraction phenomena that can occur when used in transparent applications.

Double Patenting
Claims 1, 3, 6-10, 12-14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12-16, and 18-19 of copending Application No. 16/874832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composite film and laminates comprising the composite film, wherein the composite film comprises a discontinuous silver-based functional film and at least a PVB overlayer, resulting in the same sheet resistance.  The overlayer and silver-based functional layer have thicknesses and gap lengths recited in the ‘832 claims that overlap and include the claimed ranges.  The resulting total thickness overlaps in scope with the ‘832 claims. Furthermore, the surface roughness values over the overlayer are the same.  While it is noted that the ‘832 application further recites a PVB underlayer, the instant claims recite comprising language and as such, can include an underlayer.  As such, the claims overlap in scope.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of copending Application No. 16/874832 in view of Byker et al. (US 20150202846).  Both claims recite an overlayer having a surface roughness.  However, the ‘832 application does not recite the second surface roughness of the overlayer.  Regarding claims 10 and 11, the PVB layer has a microtexture, resulting in a surface roughness between 0 to 10 microns (para. 0122).   While it is noted that Byker does not explicitly recite that both surfaces of the PVB layer has a microtexture, Byker discloses that texturing allows for breaking up specular visible reflection and also for de-airing the interlayer to form a seal with the glass (para. 0121-0122).  As such, it would have been obvious to one of ordinary skill in the art to provide surface texturing on both sides of the PVB.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 5, filed 5/31/2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges that claim 18 was cancelled which renders the previous rejection moot.
Applicant’s arguments, see p. 5, filed 5/31/2022, with respect to the 35 USC 112(d) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges that claims 2 and 15 were cancelled which renders the previous rejection moot.

Applicant's arguments filed 5/31/2022 regarding the art rejection have been fully considered but they are not persuasive.  Applicant asserts that the combination does not teach the at least one irregular discontinuity running the entire width of the film and does not pass through the entire thickness.  Examiner respectfully disagrees and notes that Hwang shows in Figure 3 that when looking at the film in plan view, the broken line which forms the irregular discontinuities is the entire width (FIG. 3; col. 7, lines 27-54).  Examiner notes that there is no specific criticality with respect to the discontinuity running the entire width.  However, it is noted that Hwang in combination with Byker and Kim result in the claimed structure, wherein Hwang discloses the irregular discontinuities allow for reducing moiré and diffraction phenomena (cols. 2-3, starting at line 65 in col. 2).  Furthermore, Kim shows a generic lithographic process, wherein the default position for forming the patterning is that the discontinuity goes through the entire surface of the film (FIG. 1, p. 1995).  Applicant has provided no showing or technical reasoning on how lithographic patterning as set forth in the Byker reference would not have the same physical structure as that claimed, in order to function with respect to the applications disclosed in Byker.  While it is agreed that Byker does not explicitly recite “discontinuity passing entirely through the thickness of the silver-based film”, it is noted that that the lithographic patterning as set forth in Byker and evidenced by Kim would result in the discontinuity passing through the entirety of the thickness of the film.

Applicant's arguments filed 5/31/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.  Examiner notes that the rejection is still applicable for the above reasons.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783